UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 07-1796


SAMUEL J. JUNIPER,

                    Plaintiff - Appellee,

             v.

M&G POLYMERS USA, LLC,

                    Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:03-cv-00572)


Submitted:        September 25, 2008          Decided:   October 10, 2008


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip A. Miscimarra, Charis A. Runnels, MORGAN, LEWIS &
BOCKIUS, LLP, Chicago, Illinois, for Appellant.     Anne E.
Shaffer, Mark F. Underwood, UNDERWOOD & PROCTOR, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            M&G Polymers USA, LLC, appeals the district court’s

order accepting the recommendation of the magistrate judge and

granting Samuel J. Juniper’s summary judgment motion in this

Employee     Retirement   Income   Security     Act   action.      We   have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.              Juniper

v. M&G Polymers USA, LLC, No. 3:03-cv-00572 (S.D. W. Va. July

12, 2007).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2